Exhibit 10.33

 

FORM

SONIC AUTOMOTIVE, INC.

2004 STOCK INCENTIVE PLAN

 

PERFORMANCE-BASED

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement is entered into as of <Date Granted> (the
“Grant Date”) between SONIC AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), and <Name> (the “Recipient”).

 

WHEREAS, the Company has established the Sonic Automotive, Inc. 2004 Stock
Incentive Plan (the “Plan”), pursuant to which the Company may, from time to
time, make grants of restricted stock units (“Restricted Stock Units”) to
eligible employees and other individuals providing services to the Company and
its Subsidiaries (as defined in the Plan);

 

WHEREAS, in consideration for the Recipient’s service to the Company and/or its
Subsidiaries, the Company has determined to grant the Recipient a certain number
of Restricted Stock Units representing the contingent right to receive a
corresponding number of shares of the Company’s Common Class A Stock, par value
$.01 per share (the “Common Stock”), pursuant to the terms and conditions of the
Plan and this Restricted Stock Unit Agreement; and

 

WHEREAS, the grant of Restricted Stock Units also is in consideration for and
conditioned upon the Recipient entering into the Restrictive Covenants and
Confidentiality Agreement that accompanies this Restricted Stock Unit Agreement
(unless such Restrictive Covenants and Confidentiality Agreement was previously
executed and delivered to the Company in connection with a prior stock incentive
award).

 

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:

 

1. Grant of Restricted Stock Units. In consideration for the Recipient’s service
to the Company and/or its Subsidiaries and subject to the terms and conditions
set forth in this Restricted Stock Unit Agreement and the Plan, the Company
hereby grants to the Recipient              (            ) Restricted Stock
Units (the “Target Grant”). As used hereinafter, the term “Restricted Stock
Units” shall refer to the Target Grant or the Adjusted Grant (defined in
Section 2 below), as applicable.

 

This grant of Restricted Stock Units also is subject to the Recipient’s entering
into the accompanying Restrictive Covenants and Confidentiality Agreement. If
the Recipient has previously executed and delivered to the Company the same
Restrictive Covenants and Confidentiality Agreement in connection with a prior
stock incentive award, the Recipient shall be deemed to have satisfied such
condition with respect to this grant of Restricted Stock Units.

 

2. Performance Conditions. If [insert performance conditions], the Target Grant
shall be immediately and automatically forfeited in its entirety and the
Recipient shall not have any further interest in such Restricted Stock Units. If
[insert performance conditions], then the number of Restricted Stock Units
subject to this Restricted Stock Unit Agreement shall be adjusted [describe
adjustment] (the “Adjusted Grant”).

 

3. Vesting Conditions. Subject to Section 2 above, the Restricted Stock Units
shall vest [insert vesting schedule], except as otherwise provided below or
elsewhere in this Restricted Stock Unit Agreement. [Describe effect of
“Termination of Service”]



--------------------------------------------------------------------------------

4. Settlement of Restricted Stock Units. Upon meeting the vesting conditions in
Section 3 above, the number of Restricted Stock Units that have become so vested
shall be settled and paid in the form of an equivalent number of shares of
Common Stock within thirty-one (31) days after the date of such vesting event;
provided, however, in the event this Restricted Stock Unit Agreement provides
for a deferral of compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and settlement of the Restricted Stock Units
is triggered by the Recipient’s separation from service (within the meaning of
Section 409A of the Code), payment of such shares of Common Stock shall not be
made until the expiration of six full calendar months following such separation
from service unless earlier payment would comply with Section 409A of the Code.

 

5. Dividend Equivalents. If the Board of Directors of the Company declares a
cash dividend with respect to the Common Stock, the Recipient shall be credited
for each outstanding Restricted Stock Unit held by the Recipient on the record
date with an amount of cash equal to the dividend paid with respect to a share
of Common Stock; provided, however, that such cash dividend equivalents that are
credited during a calendar year shall be accumulated and then paid to the
Recipient in cash by no later than March 15 of the following year; and provided
further, that cash dividend equivalents shall be paid only with respect to the
number of unvested Restricted Stock Units that remain outstanding following the
determination of the extent to which the performance conditions in Section 2
have been satisfied.

 

6. No Rights as Stockholder Prior to Settlement. The Recipient shall have no
rights as a stockholder of the Company with respect to any shares of Common
Stock represented by the Restricted Stock Units until the Recipient shall have
become the holder of record of such Common Stock. Except as otherwise provided
in this Restricted Stock Unit Agreement, no adjustments shall be made for
distributions (whether in cash, units, securities or other property) by the
Company or other rights for which the record date is prior to the date that the
Recipient shall have become the holder of record of such shares of Common Stock.

 

7. Restrictions on Transferability. The Recipient may not sell, assign, convey,
pledge, exchange, hypothecate, alienate or otherwise dispose of or transfer the
Restricted Stock Units in any manner. No assignment, pledge or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall be effective; but
immediately upon any such attempt to assign, pledge or otherwise transfer the
Restricted Stock Units, the Restricted Stock Units shall be forfeited.

 

8. Restrictive Covenants. In the event that the Company determines that the
Recipient has violated the terms of any secrecy, confidentiality,
noncompetition, no-solicit and/or no-hire covenants or clauses contained in any
agreement with the Company and/or one or more Subsidiaries, including but not
limited to any Restrictive Covenants and Confidentiality Agreement (even if such
covenants, clauses or agreements are held invalid or unenforceable), then
(a) any unvested Restricted Stock Units and any shares of Common Stock arising
from vested Restricted Stock Units that have not yet been delivered to the
Recipient shall be immediately and automatically forfeited and rescinded upon
such violation and (b) if any other Restricted Stock Units have vested after
such violation or within two (2) years prior to such violation, then (without
regard to tax consequences) the Recipient agrees to return the corresponding
shares of Common Stock to the Company or if the Recipient has sold or disposed
of such shares, the Recipient agrees to immediately pay the Company an amount
equal to the fair market value of such shares at the time of such sale or
disposition. The Company and its Subsidiaries shall have the right to offset
such amount against any amounts otherwise owed to the Recipient by the Company
or a Subsidiary (including, but not limited to, wages or other compensation,
vacation pay, fringe benefits or pursuant to any other compensatory
arrangement). Notwithstanding the foregoing, nothing under this Section shall
limit the Company’s or its Subsidiaries’ remedies under any such agreements
containing secrecy, confidentiality, noncompetition, no-solicit and/or no-hire
covenants or clauses or otherwise against the Recipient for violations thereof.

 

9. Forfeiture Procedures. In the event of any forfeiture of the Restricted Stock
Units, such forfeiture shall be automatic and without further act or deed by the
Recipient. Notwithstanding the foregoing, if

 

2



--------------------------------------------------------------------------------

requested by the Company (or its agent), the Recipient shall execute such
documents (including, without limitation, a power of attorney in favor of the
Company) and take such other action deemed necessary or desirable by the Company
to evidence such forfeiture.

 

10. Tax Matters (Withholding). The Recipient shall pay or make provision for
payment to the Company or its Subsidiary, as applicable, through payroll or
other withholding (which withholding the Recipient hereby authorizes) or other
means acceptable to the Company or its Subsidiary and permissible under the
Plan, the amount necessary to satisfy any federal, state or local withholding
requirements applicable to any taxable event arising in connection with the
Restricted Stock Units (including, without limitation, vesting events and the
payment of dividend equivalents). If other satisfactory arrangements have not
been made by the Recipient, the Company may retain from the Common Stock
otherwise deliverable to the Recipient upon vesting of the Restricted Stock
Units such number of shares with a fair market value equal to the required
withholding amount. The determination of the withholding amounts due shall be
made by the Company and its Subsidiaries and shall be binding upon the
Recipient. The Company shall not be required to deliver such shares of Common
Stock unless the Recipient has made acceptable arrangements to satisfy any such
withholding requirements. Nothing in this Section shall be construed to impose
on the Company a duty to withhold where applicable law does not require such
withholding.

 

THE RECIPIENT ACKNOWLEDGES THAT THE RECIPIENT IS RESPONSIBLE FOR AND IS ADVISED
TO CONSULT WITH THE RECIPIENT’S OWN TAX ADVISORS REGARDING THE TAX CONSEQUENCES
TO THE RECIPIENT THAT MAY ARISE IN CONNECTION WITH THE RESTRICTED STOCK UNITS.

 

11. Adjustments; Change in Control. The Restricted Stock Units granted pursuant
to this Restricted Stock Unit Agreement may be subject to adjustment as provided
in the Plan in the event of a merger, consolidation, recapitalization,
reclassification, combination of shares, stock dividend, stock split, or other
relevant changes in the Company’s capital structure. In addition, the Restricted
Stock Units may become fully vested in connection with a “Change in Control” (as
defined in the Plan, but, to the extent applicable, only if such “Change in
Control” also constitutes a “change in control event” under Section 409A of the
Code).

 

The existence of the Restricted Stock Units shall not affect in any way the
authority of the Company and its stockholders to exercise their corporate rights
and powers, including, but not by way of limitation, the right of the Company to
authorize any adjustment, reclassification, reorganization, or other change in
its capital or business structure, any merger or consolidation of the Company,
the dissolution or liquidation of the Company, the issuance of securities with
preference ahead of or affecting the Common Stock, or any sale or transfer of
all or any part of its business or assets.

 

12. Nature of Arrangement. The Recipient’s rights under this Restricted Stock
Agreement shall be only contractual in nature unsecured by any assets of the
Company or any Subsidiary. The Company shall not be required to segregate any
specific funds, assets or other property with respect to the Restricted Stock
Units. To the extent that this Restricted Stock Unit Agreement provides for a
deferral of compensation within the meaning of Section 409A of the Code, this
Restricted Stock Agreement is intended to comply with Section 409A of the Code
and shall be interpreted consistent with such intent. Notwithstanding the
foregoing, the Company does not guarantee to the Recipient that this Restricted
Stock Unit Agreement complies with or is exempt from Section 409A, and shall not
indemnify or hold harmless the Recipient with respect to any tax consequences
that arise from any such failure under Section 409A of the Code.

 

13. Securities Laws. Notwithstanding any provision herein to the contrary or in
the Plan, the Company shall be under no obligation to issue any shares of Common
Stock to the Recipient pursuant to this Restricted Stock Unit Agreement unless
and until the Company has determined that such issuance is either exempt from
registration, or is registered, under the Securities Act of 1933, as amended,
and is either exempt from registration and qualification, or is registered or
qualified, as applicable, under all applicable

 

3



--------------------------------------------------------------------------------

state securities or “blue sky” laws. Nothing in this Restricted Stock Unit
Agreement shall be construed to obligate the Company at any time to file or
maintain a registration statement under the Securities Act of 1933, as amended,
or to effect similar compliance under any applicable state laws with respect to
the Common Stock that may be issued pursuant to this Restricted Stock Unit
Agreement. The Company may require that the Recipient make such representations
and agreements and furnish such information as the Company deems appropriate to
assure compliance with applicable legal and regulatory requirements.

 

14. Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Restricted
Stock Unit Agreement shall be determined by the Committee in its absolute and
uncontrolled discretion, and any such determination or other interpretation by
the Committee pursuant to this Restricted Stock Unit Agreement shall be final,
binding and conclusive on all parties affected thereby.

 

15. Miscellaneous.

 

(a) Binding on Successors and Representatives. Subject to the transfer
restrictions applicable to the Recipient hereunder and other conditions hereof,
this Restricted Stock Unit Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and the Recipient’s heirs,
executors, administrators and personal representatives; and the parties agree,
for themselves and their successors, representatives and assigns, to execute any
instrument which may be necessary legally to effect the terms and conditions of
this Restricted Stock Unit Agreement.

 

(b) No Employment Rights. Nothing contained in this Restricted Stock Agreement
shall confer upon the Recipient any right to continue in the employ or service
of the Company or any Subsidiary nor interfere with or limit in any way the
right of the Company or a Subsidiary to terminate the Recipient’s employment by,
or performance of services for, the Company or Subsidiary at any time.

 

(c) Entire Agreement. This Restricted Stock Unit Agreement together with the
Plan constitute the entire agreement of the parties with respect to the
Restricted Stock Unit Agreement and supersedes any previous agreement, whether
written or oral, with respect thereto. This Restricted Stock Unit Agreement has
been entered into in compliance with the terms of the Plan; wherever a conflict
may arise between the terms of this Restricted Stock Unit Agreement and the
terms of the Plan, the terms of the Plan shall control.

 

(d) Amendment. Except as otherwise provided below or in the Plan, neither this
Restricted Stock Unit Agreement nor any of the terms and conditions herein set
forth may be altered or amended orally, and any such alteration or amendment
shall be effective only when reduced to writing and signed by each of the
parties or their respective successors and assigns. Notwithstanding the
foregoing, to the extent applicable, it is intended that this Restricted Stock
Unit Agreement comply with the provisions of Section 409A of the Code. The
Company or the Committee may, without obtaining the Recipient’s written consent,
amend this Restricted Stock Unit Agreement in any respect either deems necessary
or advisable to comply with Section 409A of the Code and applicable regulations
and guidance thereunder and/or to prevent this Restricted Stock Unit Agreement
from being subject to Section 409A of the Code.

 

(e) Construction of Terms and Definitions. Any reference herein to the singular
or plural shall be construed as plural or singular whenever the context
requires. Capitalized terms not otherwise defined in this Restricted Stock Unit
Agreement shall have the meanings ascribed to them in the Plan.

 

(f) Notices. All notices required and permitted to be given hereunder shall be
in writing and shall be deemed to have been given (i) if delivered by hand, when
so delivered; (ii) if sent by Federal Express or other overnight express
service, one (1) business day after delivery to such service; or (iii) if mailed
by certified or registered mail, return receipt requested, three (3) days after
delivery to the post

 

4



--------------------------------------------------------------------------------

office. In each case, all notices shall be addressed to the intended recipient
as follows or at such other address as is provided by either party by notice to
the other:

 

If to the Company:

   With a copy to:

Sonic Automotive, Inc.

   Sonic Automotive, Inc.

Attention: Chief Financial Officer

   Attention: General Counsel

6415 Idlewild Road, Suite 109

   6415 Idlewild Road, Suite 109

Charlotte, NC 28212

   Charlotte, NC 28212

If to the Recipient:

     The Recipient’s address appearing in the Company’s records.

 

 

(g) Governing Law. This Restricted Stock Unit Agreement shall be governed by,
and construed in accordance with, the laws of the State of North Carolina,
without regard to its principles of conflict of laws. The parties agree that any
action, suit or proceeding arising out of or related to this Restricted Stock
Unit Agreement shall be instituted only in the state or federal courts sitting
in Mecklenburg County, North Carolina.

 

(h) Severability. The invalidity or unenforceability of any particular provision
of this Restricted Stock Unit Agreement shall not affect the other provisions
hereof, and the Committee may elect in its discretion to construe such invalid
or unenforceable provision in a manner which conforms to applicable law or as if
such provision was omitted.

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement as of the day and year first written above.

 

SONIC AUTOMOTIVE, INC.       RECIPIENT: <NAME> By:               (SEAL) Title:  
                               

 

5